Shaw, C. J.
Upon a review of the directions given to the ary, the court are of opinion that they were correct. They are founded on the obvious distinction between that which is necessarily incident to the prosecution of the work, and that which would only be convenient. Com. Dig. Grant, E. 11. Water can be drained off only in a particular direction, and by one method; that is, by making a drain from the place where it accumulates to a lower level. It is a general rule, we think, that a grant of power to accomplish any particular enterprise, and especially one of a public nature, carries with it, so far as the grantor’s own power extends, an authority to do all that is necessary to accomplish the principal object. The court are therefore strongly inclined to the opinion, that under the act of incorporation, passed March 15th 1833, (St. 1833, c. 116,) and the general laws respecting the establishing of rail roads, the corporation had the authority in question, independently of the plaintiff’s deed. Rev. Sts. c. 39, §§ 45, 54, 56. Upon this principle, it has been decided that all persons — not merely those whose land is taken for laying the road, and for supplying materials, under §§. 54, 55, but, by § 56, all persons who may sustain damage occasioned by laying out, making or maintaining their road—shall have a remedy against the corporation. Dodge v. County Commissioners, 3 Met. 380. Ashby v. Eastern Rail Road, 5 Met. 371. The only ground on which such damages could be allowed is, that they are authorized, because they are the natural and necessary consequence of the acts authorized to be done. But this must be *556confined to that which is strictly necessary to accomplish the enterprise. When it is necessary to take lands of a greater width than five rods, for embankments, deep cuts, or the supply of materials, a license from the county commissioners is necessary. But such a taking ordinarily unfits the land for the uses of the owner, and is in its nature an appropriation; but we cannot consider that laying a drain through or under land, to draw off water, is such taking or appropriation, or requires such license.
But whatever might have been the rights of the corporation, by their act of incorporation and the laws limiting and defining the powers and duties of rail road companies, the court are of opinion, that the power exercised by the defendants was granted by the plaintiff’s own deed. It is a well known and reasonable rule, in construing a grant, that when any thing is granted, all the means to attain it, and all the fruits and effects of it, are granted also. Cuicunque aliquid conceditur, conceditur etiam et id sine quo res ipsa non esse potuit. By the grant of a ground is granted a way to it. Shep. Touch. 89. The plaintiff, by his deed executed before the acts done, and before the location of the road, granted to the corporation, their successors and assigns, full and free license and authority to locate, construct, repair, and forever maintain and use the said rail road, upon, through and over his said lands, See. If the laying of the drains or ditches in question, through the plaintiff’s land, or the deepening of the bed of the mountain torrent, in his land, extra viam, beyond the limits of the five rods, was necessary to the construction, or to the maintenance of the rail road, the authority so to do was granted by this deed, and the direction to the jury, to that effect, was right.

Judgment on the verdict for the defendants.